DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant arguments filed on 01/04/2021.  Claims 1 – 11, 13, 14 and 17 – 23 are examined.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species A, B and C, as set forth in the Office action mailed on 07/18/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/18/2019 is withdrawn.  Claims 4 and 5, directed to piezo-electric material and optical based sensor, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Koichiro Nakamura on 04/07/2021.
The application has been amended as follows: 
Claims 1, 13 and 23 have been amended to - -
amend the last five lines of each of claims 1, 13 and 23 as shown here: 
wherein a radial thickness of a first portion of the casing immediately around the pressure sensor assembly is greater than a at least partially surrounding the first portion in the circumferential direction, and 
4wherein the diaphragm is positioned closer to an outer surface of the first portion of the casing in the radial direction than an inner surface of the casing to the outer surface of the first portion of the casing. - -

Allowable Subject Matter
Claims 1 – 11, 13, 14 and 17 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Gleeson (Pub. No.: US 2003/0093999 A1) does not teach in combination with the other claim limitations: wherein the diaphragm is positioned closer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741